Citation Nr: 1113491	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a low back disability.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's 40 percent rating for spondylolisthesis, L5-S1 (a low back disability).

When this matter was initially before the Board in March 2009, the Board found that the Veteran was not entitled to a rating in excess of 40 percent for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 11, 2010 Order, granted the parties' Joint Motion for remand, vacating that part of the Board's March 2009 decision that found that the Veteran was not entitled to a rating in excess of 40 percent for a low back disability and remanding the case for compliance with the terms of the Joint Motion.   

In May 2010, in compliance with the Joint Motion's discussion of the potential applicability of extra-schedular evaluations and 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1), the Board re-characterized the issues on appeal as noted above and remanded them for additional development.  

In December 2010 the Board again remanded the Veteran's claims for additional development, which, as will be discussed below, has not been accomplished.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks an evaluation in excess of 40 percent for a low back disability and a TDIU.  

The May 2010 Board remand instructed that a new VA medical examination and opinion should be provided to assess the current severity of the Veteran's low back disability and his employability and that pertinent VA medical records should be obtained.  Thereafter, the May 2010 Board remand instructed that if any of the benefits sought on appeal remain denied, the RO must issue a supplemental statement of the case (SSOC).  As noted in the December 2010 Board remand, a VA examination was indeed conducted in August 2010 and a private individual unemployability assessment dated in March 2010 was received, but the RO failed to issue an SSOC discussing this newly submitted relevant evidence.  Subsequent to the December 2010 Board remand, for an unknown reason, the RO has still not issued an SSOC discussing the newly submitted evidence.   

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus a remand pursuant to 38 C.F.R. § 20.1304 is again necessary.  See Stegall, supra.  

The December 2010 Board remand noted that a November 2010 letter from the RO in Waco, Texas, indicates that the Veteran's claim for a TDIU was submitted to the Director of Compensation and Pension Services for extra-schedular consideration  and instructed that, prior to its adjudication of the Veteran's claim of entitlement to a TDIU, the RO should determine whether the claim has already been granted on an extra-schedular basis, which would constitute a full grant of the benefits sought and render the Veteran's claim for a TDIU on a schedular basis moot.  

The RO took no action on the Board's instruction that it determine whether the Veteran had been granted a TDIU on an extra-schedular basis.  Despite a November 2010 letter to the Direction of Compensation and Pension Service from the Veteran Service Center Manger noting that the Veteran's claim file was being submitted to determine whether he is entitled to a TDIU on a extra-schedular basis, a February 2011 document of record notes that the Veteran's claim file has not been sent to the Director of Compensation and Pension and that it should be sent for a decision.  

Thus, a remand is again necessary to determine whether the Veteran's claim for a TDIU on a extra schedular basis has been adjudicated.  See Stegall, supra; see also See Floyd v. Brown, 9 Vet. App. 88 (1996) (noting that the Board lacks the authority to assign an extra-schedular rating in the first instance). 

Accordingly, the case is REMANDED for the following action:

1.  Determine if the Veteran's claim for a TDIU on an extra-schedular basis has been adjudicated by the Director of Compensation and Pension Services.  If it has not, take appropriate action to have it adjudicated.

2.  Then, the claims should be readjudicated, specifically noting and discussing the newly submitted VA treatment records, March 2010 private individual unemployability assessment, the August 2010 VA examination, and all other relevant evidence of record which has not been previously addressed.  If either of the claims remain denied, VA should issue a SSOC containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


